Citation Nr: 0714500	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-11 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder. 

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active service from October 1984 to July 1987 
and from August 1989 to November 1994.  He served in the 
Persian Gulf War.

This appeal comes to the Board of Veterans' Appeals (Board) 
from January 1998 and later rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In a January 1998 decision, the RO granted service connection 
for right ankle sprain (10 percent), but denied service 
connection for right shoulder (rotator cuff) strain, back 
strain with arthritis, left knee strain, left ankle injury, 
and undiagnosed illnesses manifested by headaches, blackouts, 
dizziness, and twisted muscles.  The veteran submitted a 
notice of disagreement (NOD) in February 1998.  In October 
1998, the veteran clarified his NOD, stating that he had 
sought service connection for the left ankle, a compressed 
disc of the lower spine, a right shoulder neurologic problem, 
a skin rash of both arms and legs, and general nerve damage.  
The Board has recharacterized the spine claim as a claim for 
a low back disorder and the Board has recharacterized right 
shoulder neurologic problem as a right shoulder disorder.  

This appeal also arises from June 2002 and later rating 
decisions that denied the veteran's claim seeking entitlement 
to a TDIU.  

In pertinent part of an August 2003 RO rating decision, the 
RO denied entitlement to service connection for bone 
weakness, generalized degenerative joint disease, heart 
disease, a left leg disorder that required a brace, a right 
leg disorder that required a brace, a stomach disorder, and 
general nerve damage.  In May 2004, the veteran submitted an 
NOD with these issues.  In January 2006, the RO issued a 
statement of the case (SOC); however, the veteran did not 
submit a VA Form 9, Substantive Appeal.  Thus, the Board 
lacks jurisdiction to address service connection for bone 
weakness, generalized degenerative joint disease, heart 
disease, left and right leg disorders, a stomach disorder, 
and general nerve damage.  

The claim for service connection for a skin problem mentioned 
by the veteran in his October 1998 letter has not been 
addressed by the RO.  This issue is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO agency of original 
jurisdiction.  VA will notify the appellant if further action 
is required.


REMAND

Service Connection

A January 1998 rating decision, in pertinent part, denied 
service connection for right rotator cuff strain, back strain 
and arthritis, left knee strain, left ankle injury, and 
undiagnosed illnesses manifested by headaches, blackouts, 
dizziness and loss of balance, and twisted muscles.  The 
veteran submitted a generally-worded NOD in February 1998 and 
requested an SOC.  Because of the generally-worded NOD, in a 
March 1998 letter, the RO requested that the veteran clarify 
which issue or issues he intended to appeal.  

In October 1998, the veteran informed the RO that he sought 
service connection for the left ankle, a lower spine 
compressed disc (which the Board construes as a claim for any 
low back disability), and a right shoulder neurologic 
problem.  No SOC has been issued addressing these issues and 
it is not clear that the veteran has withdrawn his NOD.  

In accordance with 38 C.F.R. § 19.26 (2006), unless the 
matter has been resolved by a grant of benefits or the NOD is 
withdrawn by the appellant or his representative, the agency 
must prepare an SOC.  Thus, a remand is necessary.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
VAOPGCPREC 16-92.  However, these issues will be returned to 
the Board after issuance of the SOC only if perfected by the 
filing of a timely substantive appeal.  Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997).

TDIU

The veteran has requested entitlement to a TDIU.  The Board 
may not reject the claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In 
Friscia, the Court stressed that VA has a duty to supplement 
the record by obtaining an examination which includes an 
opinion on what effect the appellant's service-connected 
disability has on his ability to work.  Friscia, at 297, 
citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

The AOJ should prepare a list of all currently service-
connected disabilities for consideration by a physician.  
Thereafter, a physician should offer an opinion addressing 
whether it is at least as likely as not (50 percent or 
greater probability) that all service-connected disabilities 
would render the veteran unable to secure or follow a 
substantially gainful occupation.  See 38 C.F.R. §§ 3.321(b), 
4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  VA must review the entire file and 
ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006), as well as VAOPGCPREC 7-2004, is 
satisfied.  VA must send the veteran a 
corrective notice that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claims.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  The RO should issue an SOC with 
respect to the denials of service 
connection for a left ankle disorder, a 
low back disorder, and a right shoulder 
disorder.  The veteran should be informed 
that under 38 C.F.R. § 20.302, he has 60 
days from the date of mailing of the SOC 
to file a substantive appeal or a request 
for an extension of time to do so.  
Thereafter, if a substantive appeal has 
been filed, the case should be returned 
to the Board, if in order.  

3.  After completion of the above, the 
AOJ should make arrangements with the 
appropriate VA medical facility for an 
employability opinion by an appropriate 
specialist.  The claims file and a list 
of all currently service-connected 
disabilities should be made available to 
the physician for review.  The physician 
should offer an opinion addressing 
whether it is at least as likely as not 
(50 percent or greater probability) that 
all service-connected disabilities would 
render the veteran unable to secure or 
follow a substantially gainful 
occupation.  The veteran may be examined 
for this purpose, if necessary.  The 
physician should offer a legible 
rationale for any conclusion.  

4.  With respect to TDIU, the AOJ should 
consider all relevant evidence of record 
obtained since the November 2006 SSOC.  
If the TDIU remains denied, the AOJ 
should issue an SSOC on this issue and 
the veteran should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claims.  
No action by the veteran is required until he receives 
further notice; however, the veteran is advised that failure 
to cooperate by reporting for examination may result in the 
denial of the claim.  38 C.F.R. § 3.655 (2006). The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



